Citation Nr: 1818572	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-21 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity on and after September 15, 2010.

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity on and after September 15, 2010.

3.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss on and after September 15, 2010.

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1966 to September 1972, including service in the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan in the Commonwealth of Puerto Rico.  In the May 2011 rating decision, in pertinent part, the RO granted service connection for peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and bilateral hearing loss, assigned 10 percent ratings for each effective September 15, 2010, and denied service connection for headaches.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for his peripheral neuropathy of the lower extremities in February 2011.  VA treatment records from March to May 2016 note the Veteran's reports of weakness and worsening balance.  During a May 2016 VA treatment appointment, the Veteran ascribed his balance problems to numbness and neuropathy.  In addition, the Veteran was last afforded a VA examination for his bilateral hearing loss in March 2011.  A May 2016 VA treatment record notes significantly higher pure tone thresholds than those in the March 2011 examination.   The record thus raises the possibility that the Veteran's peripheral neuropathy of the lower extremities and hearing loss might now be more severe than the 2011 examination reports reflect.  "Where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted."  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  A remand for new examinations is thus warranted.  

VA must provide an examination with regard to a claim for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's post-service medical records indicate a diagnosis of headaches.  In his May 2014 substantive appeal, the Veteran contended that his headaches had their onset during his active duty service.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  This evidence meets that threshold, and an examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his peripheral neuropathy of the lower extremities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any symptoms of peripheral neuropathy of the lower extremities.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the March 2011 nerve conduction study, which characterized the Veteran's peripheral neuropathy as moderately severe.  

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided must be explained. 

2.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his bilateral hearing loss.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any symptoms of bilateral hearing loss.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the May 2016 audiological evaluation in the Veteran's VA treatment records.  

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided must be explained. 

3.  Schedule the Veteran for an examination with an appropriate clinician for his headaches.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches began during active service or are related to an incident of service.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  Note that the fact that headaches are not mentioned in the Veteran's service treatment records cannot serve as the sole basis for a negative finding.  

If the above requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

4.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




